Citation Nr: 1723053	
Decision Date: 06/21/17    Archive Date: 06/29/17

DOCKET NO.  10-32 054	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Reno, Nevada


THE ISSUES

Entitlement to service connection for bilateral hearing loss.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

The Veteran and M.Y.


ATTORNEY FOR THE BOARD

C. Teague, Associate Counsel


INTRODUCTION

The Veteran, who is the appellant, served in the United States Army from October 1970 to October 1973.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a May 2010 rating decision of the San Diego, California, Regional Office (RO) which, in pertinent part, denied service connection for bilateral hearing loss.  Jurisdiction over the claim now resides with the Reno, Nevada, RO.  

In July 2013, the Veteran testified at a Travel Board hearing before a Veterans Law Judge (VLJ) who has since retired from the Board.  He was afforded the opportunity to testify at another hearing and in March 2017, the Veteran testified at Video Conference hearing in Reno, Nevada, before the undersigned Veterans Law Judge (VLJ).  A copy of both hearing transcripts have been added to the Veteran's electronic claims file.  

In November 2013, the Board remanded this matter to the Agency of Original Jurisdiction (AOJ) for further development, including a VA audiological examination that was obtained in December 2013.  Thus, the requested actions have been completed by the AOJ with no further action necessary to comply with the Board's remand directives; the case is once again before the Board for appellate consideration of the issue on appeal.  Stegall v. West, 11 Vet. App. 268 (1998).  An additional discussion of the AOJ's compliance with the Board Remands is included in the Duties to Notify and Assist section below.

The appeal initially included the issue of entitlement to service connection for PTSD.  In November 2013, the Board remanded the issue of service connection for PTSD.  In a December 2013 rating decision, the RO fully granted service connection for PTSD and notified the Veteran that the decision represented a "full and final resolution to your claim for entitlement to service connection of posttraumatic stress disorder...the issue is now resolved in full and requires no further or additional action."  Therefore, that issue is not in appellate status, and is not before the Board because there remain no questions of law or fact as to the fully granted issue.  See 38 U.S.C.A. § 7104 (West 2014) (stating that the Board decides questions of law or fact).

The issue of entitlement to an increased rating for service-connected PTSD has been raised by the record in a March 2017 statement, but has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016).


FINDINGS OF FACT

1.  The Veteran was exposed to loud noise and sustained acoustic trauma during service.

2.  The Veteran did not have chronic symptoms of bilateral sensorineural hearing loss during service.

3.  The Veteran has not had continuous symptoms of bilateral sensorineural hearing loss since service.

4.  Bilateral sensorineural hearing loss did not manifest to a compensable degree within one year of service separation.

5.  The current bilateral sensorineural hearing loss first manifested many years after service separation and is not causally or etiologically related to service, to include in-service noise exposure.


CONCLUSION OF LAW

The criteria for service connection for bilateral sensorineural hearing loss have not been met.  38 U.S.C.A. §§ 1101, 1110, 1112, 5103, 5103A, 5107 
(West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309, 3.385 (2016).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Duty to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced VA's duties to notify and assist claimants in substantiating their claims for VA benefits.
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, 3.326(a) (2016).  Upon receipt of a complete or substantially complete application for benefits, VA is required to notify the claimant and his representative of any information, and any medical or lay evidence, that is necessary to substantiate the claim.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b).  Proper notice from VA must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 C.F.R. § 3.159(b)(1).  This notice should be provided prior to an initial unfavorable decision on a claim by the RO.  Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

The United States Court of Appeals for Veterans Claims (Court) issued a decision in the appeal of Dingess v. Nicholson, 19 Vet. App. 473 (2006), which held that the notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim, including the degree of disability and the effective date of an award.  Those five elements include: (1) veteran status; 
(2) existence of a disability; (3) a connection between a veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.

In a June 2009 notice letter sent prior to the initial denial of the claim, the RO provided timely notice to the Veteran regarding what information and evidence is needed to substantiate claims for service connection, as well as what information and evidence must be submitted by the Veteran, and what evidence VA would obtain.  The June 2009 letter included provisions for disability ratings and the effective date of the claim.

With regard to the duty to assist, VA has made reasonable efforts to obtain relevant records and evidence with respect to the issue of service connection for bilateral hearing loss.  Specifically, the information and evidence that has been associated with the electronic file includes the Veteran's service treatment records, VA examination reports, and the Veteran's statements, to include his testimony during the March 2017 and July 2013 Video Conference hearings.

In November 2009 and December 2013, the Veteran was afforded VA audiology examinations in connection with the claim of service connection for bilateral hearing loss.  38 C.F.R. § 3.159(c)(4) (2016).  When VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate.  Barr v. Nicholson, 21 Vet. App. 303, 312 (2007).  The Board finds that the November 2009 and December 2013 VA examinations, taken together, are thorough and adequate and provide a sound basis upon which to base a decision with regard to the issue adjudicated in this decision.  The opinions, as a whole, consider all the pertinent evidence of record, to include the statements of the Veteran, and provide rationales for the opinions stated.  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination or opinion as to the issue of service connection for bilateral hearing loss have been met.  38 C.F.R. § 3.159 (c)(4).

Hence, VA has provided assistance to the Veteran as required under 38 U.S.C.A. §§ 5103a, 5103A, 38 C.F.R. § 3.159 (c), as indicated under the facts and circumstances in this case.  The Veteran and the representative have not made the RO or the Board aware of any additional evidence that needs to be obtained in order to fairly decide the appeal.  Mayfield v. Nicholson, 444 F. 3d 1328 (Fed. Cir. 2006).  As such, no further notice or assistance is required to fulfill VA's duties to notify and assist the Veteran in the development of the appeal adjudicated herein.

Service Connection Laws and Regulations

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by active military, naval, or air service.  38 U.S.C.A. 
§ 1110; 38 C.F.R. § 3.303(a).  Service connection may be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).  As a general matter, service connection for a disability requires evidence of: (1) the existence of a current disability; (2) the existence of the disease or injury in service, and; (3) a relationship or nexus between the current disability and any injury or disease during service.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 2004); see also Hickson v. West, 12 Vet. App. 247, 253 (1999), citing Caluza v. Brown, 7 Vet. App. 498, 506 (1995), aff'd, 78 F.3d 604 (Fed. Cir. 1996).

Sensorineural hearing loss, as an organic disease of the nervous system, is a "chronic disease" under 38 C.F.R. § 3.309(a); therefore, the presumptive service connection provisions under 38 C.F.R. § 3.303(b) for service connection based on "chronic" symptoms in service and "continuous" symptoms since service are applicable.  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).  For the showing of chronic disease in service, there is required a combination of manifestations sufficient to identify the disease entity, and sufficient observation to establish chronicity at the time.  With chronic disease as such in service, subsequent manifestations of the same chronic disease at any later date, however remote, are service connected, unless clearly attributable to intercurrent causes.  If a condition noted during service is not shown to be chronic, then generally, a showing of continuity of symptoms after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

In addition, the law provides that, where a veteran served ninety days or more of active service, and certain chronic diseases, such as sensorineural hearing loss (as an organic disease of the nervous system), become manifest to a degree of 10 percent or more within one year after the date of separation from such service, such disease shall be presumed to have been incurred in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112, 1113 (West 2014); 38 C.F.R. §§ 3.307, 3.309(a).  While the disease need not be diagnosed within the presumption period, it must be shown, by acceptable lay or medical evidence, that there were characteristic manifestations of the disease to the required degree during that time.

For purposes of applying VA laws, impaired hearing is considered a disability when the auditory threshold in any of the frequencies 500, 1000, 2000, 3000, and 4000 hertz (Hz) is 40 decibels or greater; or when the auditory thresholds for at least three of the frequencies 500, 1000, 2000, 3000, and 4000 Hz are 26 decibels or greater; or when speech recognition scores using the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 3.385.  VA regulations do not preclude service connection for a hearing loss which first met VA's definition of disability after service.  Hensley v. Brown, 5 Vet. App. 155, 159 (1993).  Where a current disability due to hearing loss is present, service connection can be granted for a hearing loss disability where the veteran can establish a nexus between his current hearing loss and a disability or injury he suffered while he was in military service.  Godfrey v. Derwinski, 2 Vet. App. 352, 356 (1992).

Service Connection for Bilateral Sensorineural Hearing Loss

The Veteran contends that the current bilateral sensorineural hearing loss disability, is due to military noise exposure during active military service.  Specifically, he contends that his in-service duties of monitoring communications as a linguist caused the current hearing loss.

Having considered all the evidence of record, lay and medical, the Board first finds that the Veteran has a bilateral hearing loss disability that meets the VA regulatory criteria under 38 C.F.R. § 3.385.  Specifically, on the November 2009 VA Audiology examination, the Veteran had auditory thresholds above 26 decibels in all tested frequencies from 500 Hz to 4000 Hz.

After review of all the lay and medical evidence of record, the Board also finds that the Veteran was exposed to loud noise during active military service.  The Veteran has competently reported being exposed to the loud noise from both real-time radio static and off-line radio static from tape recorders.  The DD Form 214 shows that the Veteran served with a military occupational specialty of Voice Interceptor.  The Veteran's competent account of being exposed to military during the performance of his duties is consistent with the places, types, and circumstances of his service and is, therefore, credible.  38 C.F.R. § 1154(a).

The Board next finds that the weight of the evidence is against the finding of chronic symptoms of bilateral hearing loss during service.  Service treatment records show no complaints, treatment, or diagnosis of any hearing problems in service.  On the Veteran's September 1970 entrance examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
0
0
0
LEFT
10
0
0
0
0

On the Veteran's October 1973 separation examination, pure tone thresholds, in decibels, were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
5
5
5
5
5
LEFT
10
5
5
5
5

Bilateral hearing acuity was within normal limits at the October 1973 service separation examination.  See Hensley, 5 Vet. App. at 157 (1993) (citing medical authority to recognize that the threshold for normal hearing is from zero to 20 decibels).  

The Veteran had opportunities to report any symptoms of hearing loss that he may have been experiencing during service and at service separation.  Neither during service nor at separation did the Veteran report any hearing problems.  Specifically, in the October 1973 service report of medical history completed at service separation, the Veteran checked "No" when asked if he then had or had ever had any hearing loss.  At service separation, the Veteran further stated his present health was "Excellent" and the service examiner did not indicate any audiological issues under the summary of defects and diagnoses.  Further, the Veteran was assigned an H1 profile on the PULHES classification system both at entrance and on discharge. The PULHES classification system reflects the overall physical and psychiatric condition of a veteran on a scale of 1 (high level of fitness) to 4 (a medical condition or physical defect which is below the level of medical fitness for retention in the military service).  See Odiorne v. Principi, 3 Vet. App. 456, 457 (1992).  

For these reasons, the Board finds that hearing loss is a condition that would have ordinarily been recorded during service, but was not in fact reported; therefore, the complete service treatment records, which are absent of any complaint of, diagnosis of, or treatment for bilateral hearing loss, and which include clinical examination and testing that show hearing within normal limits, are of significant probative value and provide evidence against finding of chronic symptoms of bilateral hearing loss during service.  See Buczynski v. Shinseki, 24 Vet. App. 221, 224 (2011) (citing Fed. R. Evid. 803(7) for the proposition that the absence of an entry in a record may be evidence against the existence of a fact if it would ordinarily be recorded); Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011) (Lance, J., concurring) (stating that VA may use silence in the service treatment records as evidence contradictory to a veteran's assertions if the service treatment records appear to be complete and the injury, disease, or symptoms involved would ordinarily have been recorded had they occurred); see also Fed. R. Evid. 803(7) (indicating that the absence of an entry in a record may be evidence against the existence of a fact if such a fact would ordinarily be recorded).

In the June 2009 application for service connection the Veteran indicated that bilateral hearing loss began in April 1971.  However, after considering the evidence of record the Board finds that the weight of the evidence is against the finding that symptoms of bilateral sensorineural hearing loss were continuous since service, including to a compensable degree within one year of separation.  The evidence shows the earliest complaint of hearing loss was in June 2009, the date the Veteran submitted an application for service connection for hearing loss, over three decades after service separation.  The decades-long period between service and complaints of hearing loss is one factor that weighs against a finding of service incurrence.  See Buchanan v. Nicholson, 451 F.3d 1336 (Fed. Cir. 2006) (the lack of contemporaneous medical records is one fact the Board can consider and weigh against the other evidence, although the lack of such medical records does not, in and of itself, render the lay evidence not credible); see also Maxson v. Gober, 230 F.3d 1330, 1333 (Fed. Cir. 2000) (the passage of many years between discharge from active service and the medical documentation of a claimed disability is one factor to consider as evidence against a claim of service connection).  Here, the Board relies on the absence of complaints or findings or treatment for hearing loss for 36 years after service as one additional factor that tends to show that hearing loss was not continuous since service separation.

While the Veteran has testified that his hearing loss began in service, there is no supporting medical evidence of record prior to the November 2009 VA examination.  As noted above, audiograms conducted at separation did not reflect hearing loss and the Veteran denied the presence of the condition on his report of medical history he filled out at separation.  As such, the evidence does not show that the Veteran's bilateral hearing loss disability manifested to a compensable degree (i.e., at least 10 percent) within one year of service separation; therefore, presumptive service connection under the provisions of 38 C.F.R. §§ 3.307 and 3.309 is not warranted. 

The Board next finds the weight of the evidence is against the finding that bilateral hearing loss, which had its onset many years after service separation, is otherwise causally or etiologically related to service.  See 38 C.F.R. § 3.303(d).  

In November 2009, the Veteran underwent a VA audiology examination.  The Veteran indicated that while in service his duties included encrypting radio traffic and breaking code.  The Veteran indicated that from 1975 to 2002 he worked for the Department of Defense doing voice transonption.

The VA examiner diagnosed the Veteran with borderline normal hearing in the left ear from 250 Hz to 4000 Hz and mild sensorineural hearing loss from 250 Hz to 4000 Hz in the right ear.  The VA examiner opined the Veteran's current hearing disabilities were not due to or aggravated by events encountered during his military service.  The VA examiner supported this finding by noting the Veteran had normal hearing at both entrance and exit from the military.

In December 2013, the Veteran underwent an additional VA audiology examination.  The Veteran reported difficulties hearing when he is in crowds.

The VA examiner diagnosed the Veteran with sensorineural hearing loss in the right ear from 500 Hz to 4000 Hz.  The December 2013 VA examination did not show hearing loss for VA purposes in the Veteran's left ear.  After a review of the claims file, the VA examiner opined that the Veteran's right ear hearing loss was less likely than not a result of his military service.  The VA examiner supported this finding by noting that the Veteran did not experience a standard threshold shift when comparing the June 1970 enlistment examination and October 1973 separation examination.  Because the Veteran's left ear did not show hearing loss for VA purposes the examiner did not offer an opinion on the shift experienced during service.  However, the Board note the shift experienced in the left ear was almost identical to that experienced in the right ear, as such, an additional opinion would not likely benefit the Veteran and would further delay his claim.

In March 2017, the Veteran testified that he noticed in-service decreased hearing.  The Veteran testified that he was issued a right ear hearing aid by the VA around 2016.

Although the Veteran has asserted that the current bilateral sensorineural hearing loss disability was caused by noise exposure during service, he does not have the requisite specialized expertise to diagnose hearing loss or render a competent medical opinion regarding its cause when, as here, medical evidence shows that symptoms first began many years after service separation.  The etiology of hearing loss is a medical etiological question dealing with the origin and progression of the Veteran's auditory (nervous) system, and a hearing loss disability is diagnosed primarily on objective clinical findings and audiometric testing; thus, while the Veteran is competent under the facts of this case to relate symptoms of hearing loss that he experienced at any time, he is not competent to opine on whether there is a link between hearing loss that started many years after service and active service, including military noise exposure, because such an opinion requires specific medical knowledge and training in audiology.  The Veteran does not allege, and the evidence does not show, that he has specialized training in audiology.

Based on the evidence of record, there is no competent or credible evidence of a relationship between the Veteran's current bilateral sensorineural hearing loss and active duty service, including no credible evidence of chronic symptoms of bilateral sensorineural hearing loss in service, of bilateral sensorineural hearing loss to a compensable (10 percent) degree within one year of service separation, or continuity of symptomatology of bilateral sensorineural hearing loss since service that would serve either as a nexus to service or as the basis for a medical nexus opinion.  The most probative evidence as to the etiology of the condition is the December 2013 VA examination.  The examiner reviewed the record, considered the lay statements and provided a rationale for the opinion offered.  For these reasons, the Board finds that a preponderance of the evidence is against the claim of service connection for bilateral hearing loss, including presumptively as a chronic disease, and the appeal must be denied.  Because the preponderance of the evidence is against the appeal, the benefit-of-the-doubt doctrine is not for application.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102.



ORDER

Service connection for bilateral hearing loss is denied.



____________________________________________
H. SEESEL
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


